AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with Facebook User ID
100028678924541, hosted by Facebook Inc., 1601 Willow
Road, Menlo Park, California. See Attachment A.

 

ower, 19-M-123 (DEJ)

Nee Nee Nee Nee ee” Ne”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

Information associated with Facebook User ID 100028678924541, hosted by Facebook Inc., 1601 Willow Road,
Menlo Park, California. See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
mi evidence of a crime;
C] contraband, fruits of crime, or other items illegally possessed;
L property designed for use, intended for use, or used in committing a crime;
CL) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. 3148

The application is based on these facts: See attached affidavit.

CL) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

4

n
Printed Name and Title

Sworn to before me and signed in my presence:
Date: Sl : VN.
ige S signa

City and State: Milwakes wWiskong 00123-DEJ Filed 07/ AWM Bavik AOR Ot 13 CUM@HE Magistrate Judge

Printed Name and Title

 

 
AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT
I, Clint Blauser, being duly sworn, hereby depose and say:

1. I am a Deputy United States Marshal with the United States Marshals Service
and, as such, am charged with enforcing all laws in all jurisdictions of the United States, its
territories and possessions. I have been a member of the United States Marshals Service for 8
years and during that time have been assigned to the U.S. Marshals Fugitive Task Force for over
4 years. While a to the Fugitive Task Force, I bes investigated several hundred fugitive
cases and have located fugitives using electronic surveillance including social media accounts.

ie This Affidavit is made in support of an application for a search warrant to search
the Target Account, more fully described in Attachment A, for evidence and instrumentalities,
more fully described in Attachment B, for violations of Title 18, United States Code, Section
3148. I am seeking real-time location information for the Target Account from Facebook, Inc.

3. | The facts set forth in this Affidavit are based upon my personal observations, my
training and experience, and information obtained from other law enforcement agents and
witnesses. This Affidavit is intended to show that there is probable cause to believe that evidence
and instrumentalities for the subject offenses listed above will be found in the Target Account,
more fully described in Attachment A, and does not purport to set forth all of my knowledge of

or investigation into this matter.
STORED WIRE AND ELECTRONIC COMMUNICATION ACCESS

4. _. Title 18, United States Code, Chapter 121, Sections 2701 through 2711, is entitled
“Stored Wire and Electronic Communications and Transactional Records Access.”
a. Title 18, United States Code, Section 2703(a) provides, in part:

1
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 2 of 13 Document 1
A governmental entity may require the disclosure by a provider of electronic
communication service of the contents of a wire or electronic communication, that
is in electronic storage in an electronic communications system for one hundred
and eighty days or less, only pursuant to a warrant issued using the procedures
described in the Federal Rules of Criminal Procedure by a court with jurisdiction
over the offense under investigation or equivalent State warrant. A governmental
entity may require the disclosure by a provider of electronic communications
services of the contents of a wire or electronic communication that has been in
electronic storage in an electronic communications system for more than one
hundred and eighty days by the means available under subsection (b) of this
section.

b. Title 18, United States Code, Section 2703(b) provides, in part:

(1) A governmental entity may require a provider of remote computing
service to disclose the contents of any electronic communication to which
this paragraph is made applicable by paragraph (2) of this subsection
(A) without required notice to the subscriber or customer, if the
governmental entity obtains a warrant issued using the procedures
described in the Federal Rules of Criminal Procedure by a court
with jurisdiction over the offense under investigation or equivalent
State warrant.

(2) Paragraph (1) is applicable with respect to any wire or electronic
communication that is held or maintained on that service

(A) on behalf of, and received by means of electronic transmission
from (or created by means of computer processing of .
communications received by means of electronic transmission
from), a subscriber or customer of such remote computer service;
and
(B) solely for the purpose of providing storage or computer
processing services to such subscriber or customer, if the provider
is not authorized to access the contents of any such
‘communications for purposes of providing any services other than
_ storage or computer processing.

c. The government may also obtain records and other information pertaining
to a subscriber to or customer of electronic communication service or remote computing
service by way of a search warrant. See 18 U.S.C. § 2703(c)(1)(A). No notice to the

~ subscriber or customer is required. See 18 U.S.C. § 2703(c)(3).

2)
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 3 o0f13 Document 1
d. The statute permits the warrant to be served on the provider, who will then
disclose the relevant records to the law enforcement officer; who need not be onsite at the
time the search is executed. Title 18, United States Code, Section 2703(g), provides, in

part:

Presence of Officer Not Required Notwithstanding section 3105 of this title, the
presence of an officer shall not be required for service or execution of a search
warrant issued in accordance with this chapter requiring disclosure by a provider
of electronic communications service or remote computing service of the contents
of communications or records or other information pertaining to a subscriber to or
customer of such service.

e. ’ Title 18, United States Code, Section 2711, provides, in part:
As used in this chapter

(1) the terms defined in section 2510 of this title have, respectively, the
definitions given such terms in that section;

(2) the term “remote computing service” means the provision to the public
of computer storage or processing services by means of an electronic
communications system.

f, Title 18, United States Code, Section 2510, provides, in part:

(8) “contents,” when used with respect to any wire, oral, or electronic
communication, includes any information concerning the substance,
purport, or meaning of that communication; . . .

(14) “electronic communications system” means any wire, radio,
electromagnetic, photo optical or photo electronic facilities for the
transmission of wire or electronic communications, and any computer
facilities or related electronic equipment for the electronic storage of such
communications; .. .

(15) “electronic communication service” means any service which
provides to users thereof the ability to send or receive wire or electronic
communications; ...

(17) “electronic storage” means

(A) any temporary, intermediate storage of a wire or electronic
communication incidental to the electronic transmission thereof;
and

3
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 4of13 Document 1
(B) any storage of such communication by an electronic
communication service for purposes of backup protection of such
communication.

FACEBOOK TECHNICAL BACKGROUND

. Facebook.owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts through which users can share written news, photographs, videos, and other
information with other Facebook users, and sometimes with the general public.

6. Facebook asks users to provide basic contact information, either during the
registration process or thereafter. This information may include the user’s full name, birth date,
contact e-mail addresses, physical oaliteee (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers. Facebook also assigns a user
identification number to each account.

7. Facebook users can select different levels of privacy for the communications and:
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information in the user’s account available only to himself or henskiié to
other specified Facebook users, to all Facebook users, or to anyone with access to the Internet,
including people who are not Facebook users. Facebook accounts also include other account
settings that users can adjust to control, for example, the bee of notifications they receive from
Facebook. Depending on the user’s privacy settings, Facebook may also obtain and store the
physical location of the user’s device(s) as they interact with the Facebook service on those
device(s).

8. Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. A Facebook user can also

4
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 5 of 13 Document 1
connect directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become “Friends” for
purposes of Facebook and can exchange communications or view indiseoninion about each other.
Each Facebook user’s account includes a list of that user’s “Friends” and a “Mini-Feed,” which
highlights information about the user’s “Friends,” such as profile changes, upcoming events, and
birthdays.

9. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. A
particular user’s profile page also includes a “Wall,” which is a space where the user and his or
her “Friends” can post messages, attachments, and links that will typically be visible to anyone
who can view the user’s profile.

10. Facebook has a Photos application, where users can upload an unlimited number
of albums and photos. Another feature of the Photos application is the ability to “tag” (i.e., label)
other Facebook users in a photo or video. When a user is tagged in a photo or video, he or she
receives a notification of the tag and a link to see the photo or video. For Facebook’s purposes, a
user’s “Photoprint” includes all photos uploaded by that user that have not been deleted, as well
as all photos uploaded by any user that have that user tagged in them.

11. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

5
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 6 of 13 Document 1 _
information. Facebook users can also post comments on the Facebook profiles of other users or
on their own profiles; such comments are typically associated with a specific posting or item on
the profile.

12. | Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from other
services, such as Xanga, LiveJournal, and Blogger.

13. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized
message can be attached to each gift. Facebook users can also send each other “pokes,” which
are free and simply result in a notification to the recipient that he or she has been “poked” by the
sender.

14. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications on the Facebook platform. When a Facebook user
accesses or uses one of these applications, an update about that the user’s access or use of that
application may appear on the user’s profile page.

15. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the administrator or
head of the group, who vein invite esis members and reject or accept requests by users to enter.
Facebook can identify all users who are currently registered to a particular group and can
identify the administrator and creator of the group. Facebook also assigns a group identification
number to each group. Facebook uses the term “(Group Contact Info” to describe the contact

information for the group’s creator and administrator, as well as the current status of the group

profile page.

6
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 7 of13 Document 1
16. | Facebook uses the term “Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the user’s
profile: profile contact information; Mini-Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’
Facebook user identification numbers; groups and networks of which the user is a member, .
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

“and use of Facebook applications.

17. Facebook dies teu IP address logs for a given user ID or IP address. These
logs may contain information about the actions taken by the user ID or IP address on F acebook,
including information about the type of action, the date and time of the She and the user ID
and IP address associated with the action. Based on my training and experience, I know that
Facebook can provide real-time location history of a Facebook account, including the date and
time associated with a latitude and longitude. |

18. Social networking providers like Facebook typically retain additional information
abort their users’ accounts, such as information about the length of service (including start date),
the types of service used, and the means and source of any payments associated with the service
(including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their account, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well records of any actions taken by the

provider or user as a result of the communications.

7
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 8 of 13 Document 1
19. Therefore, the computers of Facebook are likely to contain all the material just .
described, including stored electronic communications and information concerning subscribers
and their use of Facebook, such as account access information, transaction information, and

account application.
PROBABLE CAUSE

20. On or about June 20, 2017, a sealed indictment was filed against 21 defendants,
including defendant Juan Avina—the subscriber of the Target eiesait In that indictment, the
Grand Jury charged defendant Avina with violations of Title 21, United Sunk Code, Sections
841(a)( 1), 841(b)(1)(A), and 846, involving two conspiracies to distribute heroin and cocaine.

. The defendant was arraigned and temporarily detained on September 19, 2017. He was initial
detained pending trial, but eventually released in January 2018.

21. The United States District Court for the Eastern District of Wisconsin issued an
arrest warrant for defendant Avina as a result of a violation of his release conditions on April 16,
2019. The United States Marshals Service has been enlisted to locate and apprehend defendant
Avina. As of today, Avina’s whereabouts remain unknown, and the arrest warrant remains
unexecuted.

22. On May 30, 2019, I spoke with a family member of detenidaat Avina, who
identified Avina’s Facebook account using the profile “Vale Avina.” I viewed the Facebook
roi for “Vale Avina” on the family member’s cell phone, and the profile photo was consistent
with that of booking photos of defendant Avina. The defendant’s Facebook profile “Vale Avina”
is associated with Facebook User ID 100028678924541—1the Target Account.

23. I later searched for the Facebook profile “Vale Avina” and located the same
profile. On May 29, 2019 at approximately 11:35 a.m., Avina posted a photograph of himself to

~

8
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 9of13 Document 1
his Wall: The photo, copied below, shows defendant Avina taking a photograph of himself in a
mirror with an Apple iPhone. The public search of “Vale Avina” also revealed the account
recently “friended” other Facebook users. Also within the “Friends” section of the account,

“Vale Avina” was friends with known family members of Maria Avina, the third party custodian

of defendant Avina pursuant to his release conditions.

 

fener ren IR CE ae ce

i DO YOU RNOW VALE? i 7

| ‘Ey bi j
Ho mas wet ne shares wih Berks, son end quo. ! |
t { -
et Intro : | Vale Avitin updated his profile pitine.
ti ! Peenereenes 14-250 e°

& Works al En ta calle i
i Uves fa Dubiy’An, Hat, San Arabia

(2) Photos

        
     

View, 4 Thon Generis

4 Malo Avitia K Basa pio {| ‘poriel Alvara>
: pre oy Fran Lia Tuy

to Vue Ae Sy ht Rie Moadin |
Baa 9 Franstation Lay

9
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 10of13 Document 1
24, Based on my training and experience in locating and apprehending potentially
violent fugitives, the requested information will assist in locating Avina.

25. Because successful apprehensions, particularly of violent fugitives, often rely on
the element of surprise, it is often necessary to attempt an arrest during nighttime or the early
morning hours, when most people are sleeping. Further, apprehension tactical plans often change
at the last minute based on unexpected movements or other behavior of the target. Therefore, I
cannot pindslict in advance when this data would need to be accessed, and would need access to

the data at all times of the day or night in order to ensure a safe and successful apprehension.
CONCLUSION

26. Based on the facts set forth in this Affidavit, I submits that there is probable cause

to believe that the Target Account contain evidence and instrumentalities of the subject offenses.

. 10 .
Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 11o0f13 Document 1
ATTACHMENT A

This Search Warrant is being sought for the data specified in Attachment B associated
with Facebook User ID 100028678924541, hosted by Facebook Inc., 1601 Willow Road, Menlo

Park, California.

Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 12 o0f13 Document 1
ATTACHMENT B
I. Information to be disclosed by Facebook, Inc. (the “Provider’”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, Facebook is required to disclose the following information to

the government for each User ID listed in Attachment A:

(a) All physical location data collected by Facebook for the user of the account,
including any data collected by Facebook’s location services via the user’s mobile phone or other
device, on a real-time or near-real time basis. Facebook is required to provide any such data they

collect, regardless of the time of day.
II. Information to be seized by the government

(a)  All-data disclosed by Facebook pursuant to this attachment. This data shall be
made accessible by the provider to the United States Marshals Service at all times, day or night,

and/or emailed to Deputy United States Marshal Clint Blauser at clinton.blauser@usdoj.gov.
III. Time for production by provider

The provider shall begin producing the information required by this attachment within seven

(7) days of the date of service of the warrant.

IV. Duration of production

The provider shall produce the information required by this attachment for a period of

thirty (30) days from the date of issuance of this warrant.

Case 2:19-mj-00123-DEJ Filed 07/09/19 Page 13 0f13 Document 1
